Citation Nr: 1209896	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-07  662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In December 2011, the Veteran provided testimony at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

A chronic bilateral knee disability, currently diagnosed as arthritis of bilateral knees, had its onset during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection of arthritis of bilateral knees have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As to additional notice regarding the rating and effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, where a veteran served ninety days or more during a period of war or during peacetime after December 31, 1946, and certain diseases, such as arthritis, become manifest to a compensable degree within one year after the veteran's military service ends, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service treatment records show that in July 1996 the Veteran was seen with complaints of left knee pain for one and one-half weeks.  The assessment was retropatellar pain syndrome, left knee.  Later that month he was seen with complaints of bilateral knee pain for the past two weeks.  Retropatellar pain syndrome, bilateral knees secondary to overuse was noted.  In January 1998 bilateral retropatellar pain syndrome was again noted.  In April 1998, unresolving retropatellar pain syndrome was noted.  In June 1998 he was seen with complaints of right greater than left knee pain.  X-rays were negative.  The impression was chronic patella-femoral syndrome.  He was issued a permanent physical profile in June 1998 for right and left knee pain (patellofemoral syndrome).

A February 2004 treatment record noted that the Veteran had been involved in a head-on car accident.  He had multiple complaints including right knee pain.

In September 2007 the Veteran was seen for an annual physical examination.  He reported pain in both knees that had been intermittently present for the past 10 years or longer and had become a constant problem in the past year.  He reported that his knees had been bothering him since the military.  Examination showed small effusions to both knees.  The assessment was joint pain, knee.

In a statement dated in September 2007, the Veteran's former wife noted that she recalled that, around July 1997, the Veteran had had painful and swollen knees that necessitated the postponing of a vacation for a few days.  This had followed a squadron run on the morning of the day that the Veteran reported the pain.  She also stated that since that incident the Veteran had had more and more trouble with his knees thorough the years.  

A VA examination was conducted in December 2007.  The Veteran reported developing pain in both knees while running during service.  He reported receiving a permanent profile during service for his knee problems.  Currently, he complained of pain with any extensive walking or with running.  He reported experiencing instability and swelling of his knees if he is on his feet for a long time.  On examination, he could hyperextend each knee to approximately two to five degrees beyond full extension.  Both medial collateral ligaments allowed greater movement than normal.  X-rays showed mild osteoarthritis in each knee.  The diagnosis was mild osteoarthritis, bilateral knees, with moderate instability of both knees.  

A private treatment record dated in December 2011 noted the Veteran reported bilateral knee pain for the past 14 years.  He had first noticed this during physical training in the military.  The pain was noted to come and go.  Following any running, walking on stairs caused pain; kneeling was painful.  Examination showed patellofemoral crepitance but no swelling.  There was tenderness to the lateral patellar facet.  Range of motion was full.  X-rays showed minimal medial patellar spurring of the right knee.

At his hearing before the undersigned, the Veteran reported experiencing bilateral knee pain from his period of active duty until the present.

After review of the evidence, the Board finds service connection is warranted for arthritis of the left and right knees based on the evidence that a chronic bilateral knee disability had its onset during service.  While arthritis was not diagnosed during service or within the first postservice year, given the consistent and credible reports of bilateral knee pain since service, the documented evidence of current symptoms and a current diagnosis, and the absence of evidence of an intervening cause of the current bilateral symptoms and diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted. 


ORDER

Service connection for arthritis of bilateral knees is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


